Kupferman, J. (dissenting).
I would affirm. The only issue upon which we differ is the one rising from Batson v Kentucky (476 US 79).
I must confess that I do not have the psychic ability of the majority to read the minds of defense counsel and the Assistant District Attorney ex post facto in order to overrule the findings of the Trial Judge and determine that the peremptory challenges were pretextual (see, Purkett v Elem, 514 US —, 131 L Ed 2d 834).
Asch and Rubin, JJ., concur with Ellerin, J. P.; Kupferman, J., dissents in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered April 12, 1993, reversed, on the law, and the matter remanded for a new trial. .